DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 and 11/29/2021 are both considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claim 7 is objected to because there are multiple recitations for “a part” and may be difficult to differentiate between the various “parts” recited in the claim.  Examiner suggests…
“a part for generating a candidate compensation amount …” to be replaced with “a learning part for generating a candidate compensation amount …”, and
“a part for providing the learned model to the adjuster…” to be replaced with “a setting part for providing the learned model to the adjuster…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “A non-transient computer-readable recording medium, recording a program for operating a learning device in a control system which comprises: a controller…; a control object…;”. It is not clear which of the previously recites elements (a program, a learning device, or a control system) comprises a controller and a control object.  For the purposes of examination, the limitation will be interpreted to mean the learning device comprises a controller and a control object. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of a computer-readable medium that is not a non-transitory tangible medium. Claim 7 recites “A non-transient computer-readable recording medium”. Examiner suggests amending claim 7 by replacing the term “non-transient” with the term “non-transitory” to read “a non-transitory computer-readable recording medium” in order to overcome the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20170255177 A1) in view of Pinte (US 20120016561 A1). 

Regarding claim 1, Tokuda teaches A learning device in a control system (Control parameter automatic-adjustment apparatus 400, paragraph [0029]) which comprises: a controller which outputs a command value obtained by compensating a target value based on a compensation amount (Control apparatus 200 receives a measurement signal from the plant and a control parameter, and then calculates the operational control signal 230 to control the plant based upon optimization targets of the change rate operation amount, paragraphs [0029] – [0031] and paragraph [0109]); and a control object controlled to perform a predetermined process on an object to be processed, wherein a command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value (Plant 100 that is controlled by the control apparatus 200, paragraph , wherein the learning device provides, to an adjuster including (The learning unit 500 is used to calculate the control parameter for the actual plant, paragraph [0034], and the change rate operation amount is selected as optimization targets for the control parameter, paragraph [0109]. The learning unit transmits the control parameter to the simulator, thereafter the simulator performs simulation analysis on performance that result when operating on the plant using the control parameter, paragraph [0035]. Examiner notes that the learning unit teaches calculation methods such as reinforcement learning, genetic algorithm, neural network, paragraph [0037], which can be known as machine learning model types), and wherein the learning device (Learning unit 500 includes a control parameter evaluation unit 510, a control parameter evaluation database update unit 520, a control parameter evaluation database 530, a control parameter determination unit 540, and an actual plant control parameter calculation unit 560, paragraph [0038]) comprises: an evaluation part which obtains operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable (The control parameter evaluation unit calculates the control evaluation value using data including optimization targets of the change rate operation amount and received measurement signal from the operator, paragraph [0064] and paragraph [0109]. The control parameter evaluation unit 510 acquires as an input the simulation ; a learning part which generates a candidate compensation amount based on the operation data, (The control parameter evaluation database update unit 520 calculates a control parameter evaluation expectation update value 521 using the control parameter evaluation value 511 and a control parameter evaluation expectation value 531, paragraph [0040]); and a setting part which provides the learned model to the adjuster when the quality evaluated by the evaluation part is within a predetermined allowable range based on a control variable when a command value obtained by compensating a target value based on a compensation amount output by the generated learned model is imparted to the control object (The control parameter determination unit 540 acquires as an input the control parameter evaluation expectation value 531 from the control parameter evaluation database 530, and outputs the control parameter 541 to the plant control logic 610 of the simulator 600. The setting value for the control parameter 541 that is output from the control parameter determination unit 540 is determined within a control parameter search range that is set by a search range determination unit 550, paragraph [0041]. The search range determination unit determines an allowable range from which the control parameter can be selected, paragraph [0042]. Examiner notes that the control parameter output is calculated from the reinforcement learning optimization method which can be known as a machine learning model type).
Tokuda does not teach learning model learns and performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (Examiner notes, Tokuda teaches the learning unit transmits the control parameter to simulator, the simulator performs simulator analysis when operating the plant, and transmits a simulation measurement signal as a result of the analysis to the learning unit in a repetitive process to correspond to a desired operating process of the plant, paragraph [0035]. Examiner also notes that the learning unit teaches calculation methods such as reinforcement learning, genetic algorithm, neural network, paragraph [0037], which can be known as machine learning model types is taught by Tokuda, but introduced a new reference (Pinte) below to teach these concepts better.).
Pinte, in the same field of endeavor, teaches learning model learns and performs learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (introducing a learning action in the controller to compensate for or allow for a change in a specific control parameter such as temperature for example during the operation of a machine, paragraph [0018] and paragraph [0020]. Pinte teaches learning from previous executions as teacher data (trials, iterations, passes), paragraph [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tokuda (directed to the control parameter automatic-adjustment apparatus) to incorporate the teachings of Pinte (directed to a learning action in the controller to compensate for or allow for a change in a specific control parameter) and arrived at a learning device in a control system comprising: a controller outputting commands for compensating a target value; a control object (plant) that is controlled based on the inputted command value and outputs a control variable; the learning device provides a learning model to output a compensation amount based on a specific parameter; wherein the 

Regarding claim 2, the combination of Tokuda and Pinte teaches The learning device according to claim 1 (Tokuda teaches control parameter automatic-adjustment apparatus 400, paragraph [0029], 
Tokuda does not teach wherein when a specific parameter of an object to be processed provided to the control object is equal to a parameter, whose evaluation has not been performed yet, of the generated learned model, the setting part outputs a compensation amount output by the generated learned model to the controller and causes the evaluation part to evaluate the quality.
Pinte teaches wherein when a specific parameter of an object to be processed provided to the control object is equal to a parameter, whose evaluation has not been performed yet, of the generated learned model, the setting part outputs a compensation amount output by the generated learned model to the controller and causes the evaluation part to evaluate the quality (a control parameter such as revolution speed is adjusted with respect to a target profile. For the case that the reference profile for the control variable is met but not the target profile for the revolution speed(s) for the first shaft and/or the second shaft, the .
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tokuda (directed to the control parameter automatic-adjustment apparatus) to incorporate the teachings of Pinte (directed to a specific parameter such as revolution speed being adjusted with respect to target profile) and arrived at a learning device in a control system wherein for the case that the specific control parameter is met but whose evaluation has not been performed yet, the setting part outputs compensation amount to be controlled by the learned model and causes the evaluation of quality to occur. One of ordinary skill in the art would have been motivated to make such a combination so that there is increased control quality by means of the learning controller, and providing robustness and stability criteria for a specific scenario (Pinte, paragraph [0018], [0020] and paragraph [0027]).

Regarding claim 3, the combination of Tokuda and Pinte teaches The learning device according to claim 2, wherein the learning part performs learning again when the quality evaluated based on the compensation amount output by the generated learned model is out of the allowable range, and regenerates a learned model (Tokuda teaches the control parameter automatic-adjustment apparatus 400 can search for an optimal value for the control parameter by repeating the simulation analysis of a plant operation and the adjustment of the setting value for the control parameter, paragraph [0035]. Tokuda teaches performing search repeatedly by trial and error for the search range determination unit to reduce the control parameter search range, paragraph [0059] and paragraphs [0066] – [0069]. Examiner notes that the learning unit, in Tokuda, teaches learning methods such as reinforcement learning, genetic .

Regarding claim 4, the combination of Tokuda and Pinte teaches The learning device according to claim l (Tokuda teaches using data processing and techniques to optimally control the plant, paragraph [0029] and [paragraph [0043]).

Regarding claim 6, Tokuda teaches A learning method executed in a learning device in a control system (Control parameter automatic-adjustment apparatus 400, paragraph [0029])  which comprises: a controller which outputs a command value obtained by compensating a target value based on a compensation amount (Control apparatus 200 receives a measurement signal from the plant and a control parameter, and then calculates the operational control signal 230 to control the plant based upon optimization targets of the change rate operation amount, paragraphs [0029] – [0031] and paragraph [0109]); and a control object controlled to perform a predetermined process on an object to be processed, wherein a command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value (Plant 100 that is controlled by the control apparatus 200, paragraph [0029]. The plant includes a gas turbine, a steam turbine, and an exhaust heat recovery boiler in which the plant operates on, paragraph [0098]. The measurement signal is received from the plant, paragraph [0031]. The measurement signal is received through the input interface and then the operation data is outputted to the simulator, and updates the plant , wherein the learning device provides, to an adjuster including (The learning unit 500 is used to calculate the control parameter for the actual plant, paragraph [0034], and the change rate operation amount is selected as optimization targets for the control parameter, paragraph [0109]. The learning unit transmits the control parameter to the simulator, thereafter the simulator performs simulation analysis on performance that result when operating on the plant using the control parameter, paragraph [0035]. Examiner notes that the learning unit teaches calculation methods such as reinforcement learning, genetic algorithm, neural network, paragraph [0037], which can be known as machine learning model types), and wherein the learning method is executed to make the learning device perform (Learning unit 500 includes a control parameter evaluation unit 510, a control parameter evaluation database update unit 520, a control parameter evaluation database 530, a control parameter determination unit 540, and an actual plant control parameter calculation unit 560, paragraph [0038]): an evaluation step of obtaining operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable (The control parameter evaluation unit calculates the control evaluation value using data including optimization targets of the change rate operation amount and received measurement signal from the operator, paragraph [0064] and paragraph [0109]. The control parameter evaluation unit 510 acquires as an input the simulation measurement signal 640 from the plant model 620 of the simulator 600, and outputs a control parameter evaluation value 511 to the control parameter evaluation database update unit 520, paragraph [0039]); a step of generating a candidate compensation amount based on the operation data, (The control parameter evaluation database update unit 520 calculates a control parameter evaluation expectation update value 521 using the control parameter evaluation value 511 and a control parameter evaluation expectation value 531, paragraph [0040]); and a step of providing the learned model to the adjuster when the quality evaluated in the evaluation step is within a predetermined allowable range based on a control variable when a command value obtained by compensating a target value based on a compensation amount output by the generated learned model is imparted to the control object (The control parameter determination unit 540 acquires as an input the control parameter evaluation expectation value 531 from the control parameter evaluation database 530, and outputs the control parameter 541 to the plant control logic 610 of the simulator 600. The setting value for the control parameter 541 that is output from the control parameter determination unit 540 is determined within a control parameter search range that is set by a search range determination unit 550, paragraph [0041]. The search range determination unit determines an allowable range from which the control parameter can be selected, paragraph [0042]. Examiner notes that the control parameter output is calculated from the reinforcement learning optimization method which can be known as a machine learning model type).
Tokuda does not teach a learned model learns and performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (Examiner notes, Tokuda teaches the learning unit transmits the control parameter to simulator, the simulator performs simulator analysis when operating the plant, and transmits a simulation measurement signal as a result of ).
Pinte teaches a learned model learns and performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (introducing a learning action in the controller to compensate for or allow for a change in a specific control parameter such as temperature for example during the operation of a machine, paragraph [0018] and paragraph [0020]. Pinte teaches learning from previous executions as teacher data (trials, iterations, passes), paragraph [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tokuda (directed to the control parameter automatic-adjustment apparatus) to incorporate the teachings of Pinte (directed to a learning action in the controller to compensate for or allow for a change in a specific control parameter) and arrived at a learning device in a control system comprising: a controller outputting commands for compensating a target value; a control object (plant) that is controlled based on the inputted command value and outputs a control variable; the learning device provides a learning model to output a compensation amount based on a specific parameter; wherein the learning device comprises: an evaluation part to evaluate quality of control variable; a learning part to generate candidate compensation amount, performs learning, and generates a learning model or action; and a setting part to provide the learned action to the adjuster wherein the 

Regarding claim 7, Tokuda teaches (Control parameter automatic-adjustment apparatus 400, paragraph [0029]) which comprises: a controller which outputs a command value obtained by compensating a target value based on a compensation amount (Control apparatus 200 receives a measurement signal from the plant and a control parameter, and then calculates the operational control signal 230 to control the plant based upon optimization targets of the change rate operation amount, paragraphs [0029] – [0031] and paragraph [0109]); and a control object controlled to perform a predetermined process on an object to be processed, wherein a command value output by the controller is input to the control object, and the control object outputs a control variable as a response to the command value (Plant 100 that is controlled by the control apparatus 200, paragraph [0029]. The plant includes a gas turbine, a steam turbine, and an exhaust heat recovery boiler in which the plant operates on, paragraph [0098]. The measurement signal is received from the plant, paragraph [0031]. The measurement signal is received through the input interface and then the operation data is outputted to the simulator, and updates the plant model based upon the received signal, paragraph [0052]), wherein the learning device provides, to an adjuster including a (The learning unit 500 is used to calculate the control parameter for the actual plant, paragraph [0034], and the change rate operation amount is selected as optimization targets for the control parameter, paragraph [0109]. The learning unit transmits the control parameter to the simulator, thereafter the simulator performs simulation analysis on performance that result when operating on the plant using the control parameter, paragraph [0035]. Examiner notes that the learning unit teaches calculation methods such as reinforcement learning, genetic algorithm, neural network, paragraph [0037], which can be known as machine learning model types), and wherein the program operates the learning device to perform (Learning unit 500 includes a control parameter evaluation unit 510, a control parameter evaluation database update unit 520, a control parameter evaluation database 530, a control parameter determination unit 540, and an actual plant control parameter calculation unit 560., paragraph [0038]): an evaluation part for obtaining operation data including the target value, the command value, and the control variable to evaluate the quality of the control variable (The control parameter evaluation unit calculates the control evaluation value using data including optimization targets of the change rate operation amount and received measurement signal from the operator, paragraph [0064] and paragraph [0109]. The control parameter evaluation unit 510 acquires as an input the simulation measurement signal 640 from the plant model 620 of the simulator 600, and outputs a control parameter evaluation value 511 to the control parameter evaluation database update unit 520, paragraph [0039]); a part for generating a candidate compensation amount based on the operation data, (The control parameter evaluation database update unit 520 calculates a control parameter evaluation expectation update value 521 using the control parameter evaluation value ; and a part for providing the learned model to the adjuster when the quality evaluated in the evaluation part is within a predetermined allowable range based on a control variable when a command value obtained by compensating a target value based on a compensation amount output by the generated learned model is imparted to the control object (The control parameter determination unit 540 acquires as an input the control parameter evaluation expectation value 531 from the control parameter evaluation database 530, and outputs the control parameter 541 to the plant control logic 610 of the simulator 600. The setting value for the control parameter 541 that is output from the control parameter determination unit 540 is determined within a control parameter search range that is set by a search range determination unit 550, paragraph [0041]. The search range determination unit determines an allowable range from which the control parameter can be selected, paragraph [0042]. Examiner notes that the control parameter output is calculated from the reinforcement learning optimization method which can be known as a machine learning model type).
Tokuda does not teach A non-transient computer-readable recording medium, recording a program and a learned model learns and performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (Examiner notes, Tokuda teaches the learning unit transmits the control parameter to simulator, the simulator performs simulator analysis when operating the plant, and transmits a simulation measurement signal as a result of the analysis to the learning unit in a repetitive process to correspond to a desired operating process of the plant, paragraph [0035]. Examiner also notes that the learning unit teaches calculation methods such as reinforcement learning, genetic algorithm, neural network, ).
Pinte teaches A non-transient computer-readable recording medium, recording a program (computer readable media with computer program that provides instructions for executing the invention, paragraph [0104]) and a learned model learns and performing learning with the generated candidate compensation amount and the specific parameter of the object to be processed as teacher data, and generates a learned model (introducing a learning action in the controller to compensate for or allow for a change in a specific control parameter such as temperature for example during the operation of a machine, paragraph [0018] and paragraph [0020]. Pinte teaches learning from previous executions as teacher data (trials, iterations, passes), paragraph [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tokuda (directed to the control parameter automatic-adjustment apparatus) to incorporate the teachings of Pinte (directed to a learning action in the controller to compensate for or allow for a change in a specific control parameter) and arrived at a learning device in a control system comprising: a controller outputting commands for compensating a target value; a control object (plant) that is controlled based on the inputted command value and outputs a control variable; the learning device provides a learning model to output a compensation amount based on a specific parameter; wherein the learning device comprises: an evaluation part to evaluate quality of control variable; a learning part to generate candidate compensation amount, performs learning, and generates a learning model or action; and a setting part to provide the learned action to the adjuster wherein the evaluation of quality is determined by the control variable is within a predetermined allowable .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda (US 20170255177 A1) and Pinte (US 20120016561 A1) further in view of Takahashi (US 20170090444 A1). 
Regarding claim 5, the combination of Tokuda and Pinte teaches The learning device according to claim 4 (Control parameter automatic-adjustment apparatus 400, Tokuda paragraph [0029]), wherein the data-driven control (Using data processing and techniques to optimally control the plant, Tokuda paragraph [0029] and [paragraph [0043])
The combination of Tokuda and Pinte does not teach … is any one of virtual reference feedback tuning (VRFT), fictitious reference iterative tuning (FRIT), and estimated response iterative tuning (ERIT).
Takahashi, in the same field of endeavor, teaches any one of virtual reference feedback tuning (VRFT), fictitious reference iterative tuning (FRIT), and estimated response iterative tuning (ERIT) (control parameter updating using conventional automatic adjustment technologies VRFT and FRIT technology, paragraphs [0005], [0057] and [0096]. Examiner notes that, although Takahashi does not teach ERIT, the claims recites “any one” of the following tuning technologies used as data-driven control, and therefore the combination of Tokuda, Pinte, and Takahashi teaches the limitation of claim 5 as a whole).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Tokuda and Pinte to incorporate the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eguchi (US 20080306890 A1) teaches a plant control apparatus using learning data. Nakane (US 20010044662 A1) teaches automatic adjustment control system and method. Saeki (JP 2008234326 A) teaches method and device for adjusting control parameter of PID controller. Namba (WO 2015129677 A1) teaches control parameter adjustment device and program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117